                                                             Judge Christopher M. Alston
 1                                                           Chapter 7

 2

 3
                           UNITED STATES BANKRUPTCY COURT
 4
                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 5   In re:
                                                       No. 17-14410-CMA
 6
     CURTIS, MARGARET D                                 REPORT ON SALE
 7

 8                                        Debtor(s).

 9
              COMES NOW the Trustee, Edmund Wood, and submits this Report on Sale of Real
10

     Property Located at 2828 N 83rd St, Milwaukee Wi 53222
11

12            The details can be found on the attachment hereto and are summarized as follows:

13       Contract Sales Price:                                                $95,000.00
         Buyer’s Premium:                                                     $15,000.00
14
         Total Funds Received from Buyer:                                    $110,000.00
15
         Less:
               First Secured Lien: Wisconsin Housing and Economic             $81,430.69
16             Development
               Payment to Release Mortgage Lien only – UW Credit Union         $2,000.00
17             Re/Max Realty – Realtor Commission                              $3,325.00
               Coldwell Banker – Realtor Commission                            $2,375.00
18
               Title 100 Inc – Title Insurance                                 $1,180.00
19             Title 100 Inc – Closing Fee                                       $347.50
               Milwaukee County Treasurer – Tax Proration 1/1/18-9/28/18       $2,144.62
20             Milwaukee County Treasurer – Transfer Fee                         $285.00
               City of Milwaukee – Paving Assessment Utility                     $689.53
21
               Milwaukee Water Works – Water/sewer Utility                       $847.89
22             Milwaukee Water Works – Water/Sewer Proration 6/11/18-9/28/18     $374.77
         Proceeds of Sale to the Estate                                       $15,000.00
23

24            DATED October 16, 2018
25

26

27                                          /s/ Edmund Wood
                                          Edmund Wood, WSB # 03695
28

29
     REPORT ON SALE                                                          Wood & Jones, P.S.
                                                                                    303 N. 67th Street
                                                                                   Seattle WA 98103
     Page 1                                                                           (206) 623-4382
